Citation Nr: 1453498	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  14-10 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS), with features of PTSD.  

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Human Immunodeficiency Virus (HIV), including as secondary to the acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1980 and from January 1981 to January 1984. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the Veteran's claim for PTSD, recent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue to the broader issue of entitlement to service connection for an acquired psychiatric disorder, not only including PTSD but also depressive disorder, NOS, with features of PTSD.

The Board has preliminarily reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA 
e-folder includes records obtained from the Social Security Administration (SSA), which are relevant to this appeal and not in the paper portion of the claims file.  While these records were not considered by the RO in the most recent statement of the case (SOC) dated in March 2014, they were associated with the 
e-folder.  In November 2014, the Veteran's attorney submitted additional evidence, which included a private medical opinion, and waived the right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board consider it in the first instance.  See 38 C.F.R. § 20.1304 (2014).

These claims require further development before being decided on appeal, however, so the Board is remanding them to the AOJ.



REMAND

A supplemental medical opinion is needed regarding the claim for service connection for an acquired psychiatric disorder.  Additionally, in the March 2014 SOC, the RO references VA treatment records from the VA Medical Center in Birmingham, Alabama, dated from February to September 2012.  But there are no VA treatment records dated after April 2011 either in the physical or electronic portion of the claims file.  So as the RO references VA treatment records that are not in the claims file, they must be put in either the electronic or physical portion of the claims file so the Board also can consider them.  As well, all other VA treatment records, if potentially relevant, should be obtained and associated with the claims file so they, too, may be considered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of any and all health care providers who have treated his claimed psychiatric disorder and HIV.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding records with the e-folder.

A specific request should be made for treatment records from the VA Medical Center in Birmingham, Alabama, dated since April 2011.

If any identified records are unobtainable (or no longer exist), the Veteran and his attorney must be notified of this and the record clearly documented, including in terms of the efforts that were made to obtain these records.

2.  Upon receipt of all additional records, forward the claims file to the examiner that completed the October 2012 Initial PTSD Disability Benefits Questionnaire (DBQ), if still available, for a supplemental medical opinion.  The claims folder, including the electronic portion of it (e-folder), must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the examiner's report.

The examiner must review the evidence for "markers" or indicators tending to suggest that the claimed sexual assault occurred during the Veteran's military service.  In performing this review, the examiner must identify the particular records that are felt to provide corroboration of the incident and must provide explanatory rationale for why it is believed the records establish that a personal assault actually occurred during the Veteran's military service.  See 38 C.F.R. § 3.304(f)(5).

The examiner must identify all psychiatric disorders currently present.  And in regards to each identified psychiatric disorder, the examiner must provide an opinion as to the likelihood the disorder began during the Veteran's service or, if a psychosis, within a year of his discharge, or is otherwise related or attributable to any incident of his service. 

In this determination the examiner must provide an opinion as to whether the Veteran has symptomatology meeting the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis and comment on the link between the current symptomatology and the Veteran's allegations of military sexual trauma (MST).

In addition to this opinion regarding PTSD, the examiner must provide an opinion on whether it is as likely as not (50 percent or greater probability) that any other current psychiatric disorder incepted during the Veteran's service or is related to any disease, event, or injury, during his service - including especially any incident of MST.  

Although independent review of the file is required, the examiner's attention is specifically directed to the following:

*Service personnel records noting the Veteran was absent from scheduled training from January 1986 to March 1986.  This absence was considered an unexcused absence from drill attendance.  

*Service treatment records reflecting no complaints, treatment, or diagnosis of a psychiatric disorder.  In November 1979, the Veteran reported to sick call complaining of "crabs" for a month in his groin area.  

*Post service treatment records showing continuing complaints, treatment, and diagnoses of psychiatric disorders.  In a February 2011 VA outpatient treatment note, the Veteran admitted to having problems associated with his sexual trauma in service that he said occurred in the barracks while stationed at Walter Reed.  

He indicated that he contracted syphilis from the assault, which was later determined to be HIV.  He admitted to not reporting the assault at that time, but has coped with the incident by using drugs and drinking alcohol.  After mental status testing, he was diagnosed with major depressive episode, recurrent, moderate.  During a follow-up visit in March 2011, he was assessed with major depressive episode, recurrent, mild.  

*In a July 2011 stressor statement, the Veteran indicated that, in the fall of 1982, while stationed at the Walter Reed Army Medical Center, a stranger placed him in a head lock after opening a door.  He stated that the stranger penetrated him from behind and began demanding money.  The Veteran explained that he told the stranger he could get money from his friends in another barrack.  While walking across the base, the Veteran indicated that the stranger became distracted by a passing vehicle and followed the car.  The Veteran stated that he went to the parking deck with friends and spent the rest of the night with them.  He asserted that because of the incident he contracted syphilis, had to undergo a spinal tap, and follow-up procedures were completed at the Water Reed Infectious Disease Clinic.  He further added that, after the incident, he began "drinking and drugging" in fear of contracting HIV.  

*In further support of his claim, the Veteran submitted several lay statements.  In a July 2011 statement, P.D. stated that she has known the Veteran for several years and noticed that things started going downhill for him when he decided to enter the military.  

She explained that she noticed a difference in him right away and after questioning him, he told her about the "rape."  In a second July 2011 statement, D.T. reported knowing of the Veteran in high school, but did not actually meet him until they were were adults.  D.T. stated they became close friends, and he shared his "dark military secret" with him.  D.T. further added that the Veteran told him he contracted HIV as a result of the rape, but did not divulge the incident because homosexual men were not allowed to serve in the military.  D.T. stated that as the friendship progressed, it became clear that the Veteran was a functioning alcohol and drug addict.  Within a period of ten years, D.T. witnessed the Veteran's self-destructive behavior and believes that behavior is a result of his in-service sexual assault.  L.M. also submitted a statement in July 2011.  L.M. stated that he knew the Veteran since childhood, and he was always courteous, respectful, and hardworking.  However, after returning home from the military, L.M. explained that the Veteran was a different man and his demeanor had change.  L.M. indicated that the Veteran told him about the in-service sexual trauma.  

*In October 2012, the Veteran was afforded an initial PTSD DBQ examination.  He reported the same incident in his July 2011 stressor statement, but indicated that he went to hide in the parking garage, rather than going to the parking deck with his friends.  He further added that after hiding in the garage, he sought safety in a friend's room and shared the details surrounding the alleged assault with the friend.  The Veteran stated that later on that night, the friend and him had sexual intercourse, and he contracted syphilis after intercourse with the friend.  The Veteran also reported a second stressor event to the examiner.  He explained that several months after the alleged sexual assault, he saw a van rocking back and forth in a parking garage.  He saw a man emerge from the van with blood on his head and a nurse got out of the van with bad injuries.  She was treated at the hospital.  The Veteran stated that the man who assaulted the nurse was his friend's cousin.  He reported that he later testified at the trial and feared that the man would retaliate against him for testifying.  After mental status testing, the VA examiner determined that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV criteria.  She diagnosed the Veteran with depressive disorder NOS, with features of PTSD, cocaine abuse/dependence in full remission, and marijuana abuse in reported full remission.  The examiner noted that his predominant issue appears to be depression.  She acknowledged that the Veteran also has symptoms of anxiety, including several symptoms of PTSD.  

*In August 2014 and September 2014, the Veteran submitted additional lay statements in support of his claim.  The Veteran's brother, B.F., submitted an August 2014 statement, and noted that while the Veteran was in service, he seemed different.  B.F. stated that after being discharged from service, the Veteran lived with him, but immediately recognized that his brother was not the same person he was prior to entering service.  He was despondent, started using drugs, and taking many unnecessary risks with his life.  Ultimately, B.F. stated that he asked the Veteran to go live with their mother.  In September 2014, the Veteran's sister-in-law, P.F. stated that she noticed a profound change in the Veteran.  She explained that she has known the Veteran since their teenage years and prior to service, he was delightful, witty, popular, and focused.  However, after his return from the military, she stated that a big difference in the Veteran was noticed within just a few weeks.  He was very withdrawn, didn't have the drive he once had for life, wasn't able to focus, and started using drugs.  He also had constant problems and break-ups with the women in his life.  She further added that he began to lose focus and his life continued a downward spiral.  

*In October 2014, a private physician reviewed the claims file and personally interviewed the Veteran.  She diagnosed the Veteran with depressive disorder, NOS, and opined that is more likely than not caused by his time in service.  

If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination.  In conjunction with the examination, the claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.  


3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

